Slip Op. 99 - 111

                  UNITED STATES COURT OF INTERNATIONAL TRADE


                                    :
UNION CAMP CORPORATION,             :
                                    :
          Plaintiff,                :
                                    :             BEFORE: Wallach, Judge
     v.                             :             Consol. Court No.: 97-03-00483
                                    :
THE UNITED STATES,                  :
                                    :
          Defendant,                :
                                    :
     and                            :
                                    :
DASTECH INTERNATIONAL, INC., et al. :
                                    :
          Defendant-Intervenors.    :
                                    :

                                          ORDER

        Upon consideration of the remand determination filed by the Department of Commerce
on September 2, 1999 ("Remand Determination"); the Court having reviewed Defendant's
Comments On The Remand Determination Filed By The Department Of Commerce On
September 2, 1999, all parties having consented to this Order, and good cause appearing
therefore, it is hereby

         ORDERED that the Remand Determination is SUSTAINED; and it is further

         ORDERED that this action is DISMISSED.




                                    __________________________
                                     Evan J. Wallach, Judge

Dated:         October 19, 1999
               New York, New York